Opinion issued July 23, 2009 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00580-CV
____________

GROUP 1 AUTOMOTIVE, INC., ET AL., Appellants

V.

AMERICAN NATIONAL INSURANCE COMPANY, Appellee




On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 09CV0713




MEMORANDUM  OPINION
          Appellants Group 1 Automotive Inc., et al., have filed a motion to dismiss the
appeal.  More than 10 days have elapsed and no objection has been filed.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.